Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Weinhold (US 2014/0314977), Kecskes et al. (US 2014/0026776) and Andrzejak (US 2013/0327571), as discussed in the action dated 12/17/21.
The prior art of record fails to disclose, alone or in combination, the key features of “positioning the shaped charge carrier comprising the shaped charge into the wellbore; heating the shaped charge to a temperature of up to about 250°C, so that the shaped charge liner attains a porosity of less than about 20 volume % and maintains its mechanical integrity; and detonating the heated shaped charge into the wellbore” in combination with the other limitations currently presented in the combination of claim 16.
The prior art of record fails to disclose, alone or in combination, the key features of “heating the at least one shaped charge to a temperature of up to about 250°C so that the shaped charge liner attains a porosity of less than about 20 volume % and maintains its mechanical integrity; and detonating the at least one heated shaped charge in the wellbore” in combination with the other limitations currently presented in the combination of claim 21.
The prior art of record fails to disclose, alone or in combination, the key features of “the plurality of metal powders including at least one high purity level metal having a purity level of at least about 99.5% and being present in an amount up to about 95% w/w of a total weight of the plurality of metal powders, the at least one high purity level metal comprising at least one of copper, tungsten, nickel, titanium, aluminum, lead, tantalum and molybdenum; heating the at least one shaped charge to a temperature of up to about 250°C so that the shaped charge liner attains a porosity of less than about 20 volume % and maintains its mechanical integrity; and detonating the at least one heated shaped .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676